DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, the previously cited reference Kano [US Patent No. 7,873,809] fails to teach or sufficiently suggest “… depending on a case where the volume of the copy source is a volume of which the storage region is the valid region, or a case where the volume of the copy source is a volume of which the storage region is not the valid region, from a plurality of processes of creating the second volume related to the snapshot, a method of creating a process is selected and the selected method is performed”.  Kano discloses that a mirror manager checks a de-duplication flag of an identified secondary volume to determine whether the secondary volume was subjected to the de-duplication process (see Fig. 1, step 12 and col. 4, lines 5-11).  If so, the mirror manager resynchronizes data from a virtual secondary volume (V-VOL) which has previously been de-duplicated to the corresponding primary volume (see step 13 and col. 4, lines 12-15).  If not, the mirror manager resynchronizes data from a normal secondary volume to the corresponding primary volume (see step 14 and col. 4, lines 16-17).  Kano’s teaching of selecting between a virtual secondary volume and a normal secondary volume for data resynchronization is not analogous to the claimed feature of selecting a method of creating a process from a plurality of processes of creating the second volume related to the snapshot.
Per independent claims 10 and 11, these claims are the method and computer readable medium claims corresponding to the apparatus claim 1 and are allowed for the same reasons mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

4 August 2021